Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made
effective as of the 1st day of January, 2011 (the “Effective Date”), by and
between VASCO Data Security International, Inc. (the “Company”), and T. Kendall
Hunt (“Executive”) and restates that certain employment agreement dated as of
November 20, 2002 by and between the Company and Executive, as amended prior to
the date hereof (the “Prior Agreement”).

WHEREAS, Executive is currently serving as Chairman of the Company’s Board of
Directors (the “Board”), Chief Executive Officer of the Company and a member of
the Board;

WHEREAS, the Compensation Committee of the Board (the “Committee) has adopted a
policy that prohibits golden parachute excise tax gross ups in certain
employment agreements that are materially amended after December 15, 2010, and
Executive has agreed to forego eligibility for the excise tax gross up he would
have been entitled to receive under the Prior Agreement in order to conform this
Agreement to such policy;

WHEREAS, Executive and the Company have agreed to amend and restate the Prior
Agreement effective as of the Effective Date and Executive is willing to
continue to his employment with the Company on the terms and subject to the
conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual undertakings of the parties
hereto, the Company and Executive agree as follows:

ARTICLE I

EMPLOYMENT SERVICES

1.1 Term of Employment. Unless earlier terminated as provided in this Agreement,
the term of Executive’s employment under this Agreement (the “Employment
Period”) shall commence on the Effective Date and continue until the third
anniversary of such date.

1.2 Position and Duties. On the terms and subject to the conditions set forth in
this Agreement, during the Employment Period, Executive shall hold the position
of Chairman and Chief Executive Officer and shall report to the Board. Executive
shall perform such duties and responsibilities as are consistent with
Executive’s position and as may be reasonably assigned to Executive by the Board
from time to time. It is contemplated that, in connection with each annual
meeting of stockholders (or action by written consent in lieu thereof) of the
Company during the Employment Period, the stockholders of the Company will elect
Executive to the Board. Executive shall devote Executive’s full business time,
attention, skill and energy to the business and affairs of the Company, and
shall use Executive’s reasonable best efforts to perform such responsibilities
in a diligent, loyal, and businesslike manner so as to advance the best
interests of the Company. Executive shall act in conformity with the Company’s
Code of Conduct and Ethics (or similar successor document) as in effect from
time to time (the “Code of Conduct”) and the Company’s policies, and within the
limits, budgets and business plans set by the Company, and shall adhere to all
rules and regulations in effect from time to time relating to the conduct of
executives of the Company.



--------------------------------------------------------------------------------

1.3 Other Activities. Notwithstanding Section 1.2, Executive shall be permitted
to devote a reasonable amount of time and effort to professional, industry,
civic and charitable organizations and managing personal investments; but only
to the extent that such activities, individually or as a whole, do not
materially interfere with the execution of Executive’s duties hereunder, or
otherwise violate any provision of this Agreement. Executive shall not become
involved in the management of any for profit corporation, partnership or other
for profit entity, including serving on the board of directors (or similar
governing body) of any such entity, without the Board’s prior consent; provided,
however, that this restriction shall not apply to any subsidiary of the Company.
Executive will serve without additional compensation as a member of the Board
and as an officer and director of any of the Company’s subsidiaries. Any
compensation or other remuneration received from such service may be offset
against the amounts due hereunder.

1.4 Location. Executive’s place of business shall be at the Company’s
headquarters in Oakbrook Terrace, Illinois. Executive’s principal place of
business shall not be relocated outside a 40 mile radius of the Company’s
current headquarters in Oakbrook Terrace, Illinois without the written consent
of Executive. Executive will travel as reasonably necessary to perform his
duties under this Agreement, which may include significant travel, including
internationally.

ARTICLE II

COMPENSATION

2.1 Base Salary. The Company shall pay Executive an annual base salary (“Base
Salary”) of $390,000, payable in accordance with payroll practices in effect for
senior executive officers of the Company generally. Base Salary shall be subject
to review in accordance with the Company’s normal practice for executive salary
review from time to time in effect, and may be increased, but will not be
reduced without the prior written consent of Executive except for a reduction
that is commensurate with and part of a general salary reduction program
applicable to all senior executives of the Company.

2.2 Annual Incentive Compensation. During the Employment Period, Executive shall
participate in the Company’s Executive Incentive Plan and any successor thereto
(the “Annual Bonus Plan”) in accordance with the terms and conditions thereof
and on the same basis as other senior executives of the Company.

2.3 Long-Term Incentive Compensation. During the Employment Period, Executive
shall participate in the Company’s 2009 Equity Incentive Plan and any successor
thereto (the “Equity Incentive Plan” and together with the Company’s 1997 Stock
Compensation Plan (which expired in 2009 and in which Executive was a
participant) the “Long-Term Incentive Plan”) in accordance with the terms and
conditions thereof and on the same basis as other senior executives of the
Company.

 

2



--------------------------------------------------------------------------------

2.4 Employee Benefit Plans. Executive will be eligible to participate on
substantially the same basis as the Company’s other senior executive officers in
any other employee benefit plans offered by the Company including, without
limitation, medical, dental, short-term and long-term disability, life
insurance, pension and profit sharing (in each case, subject to the eligibility
requirements of such plans). The Company reserves the right to modify, suspend
or discontinue any and all of its employee benefit plans, practices, policies
and programs at any time without recourse by Executive, so long as the Company
takes such action generally with respect to other similarly situated senior
executive officers.

2.5 Vacation. Executive will be entitled to vacation in accordance with the
Company’s vacation policy for senior executive officers, officers, but in no
event less than four weeks per calendar year of paid vacation.

2.6 Business Expenses. The Company will reimburse Executive for all reasonable
and necessary business expenses incurred in the performance of services with the
Company, according to Company’s policies and upon Executive’s presentation of an
itemized written statement and such verification as the Company may require.

ARTICLE III

TERMINATION OF EMPLOYMENT

3.1 Voluntary Resignation. Executive may terminate his employment for any reason
by giving the Company 90 days prior written notice of a voluntary resignation
date (“Resignation Date”). Upon receiving Executive’s notice of intent to
resign, the Company may require that Executive cease performing services for the
Company at any time before the Resignation Date, so long as the Company
continues Executive’s Base Salary, service for purposes of the Annual Bonus Plan
and Long-Term Incentive Plan, and employee benefits under Section 2.4 through
the Resignation Date. Except as otherwise provided under law or the terms of the
Annual Bonus Plan, the Long-Term Incentive Plan, or any other employee benefit
plan in which Executive participates, Executive shall not be entitled to receive
any compensation or benefits from the Company after the Resignation Date.

3.2 Termination By Company for Cause. The Company may terminate Executive’s
employment for Cause (as defined below) by giving written notice to Executive
designating an immediate or future termination date. Such notice shall indicate
the specific provisions of this Agreement relied upon as the basis of such
termination. In the event of a termination for Cause, the Company shall pay
Executive his Base Salary and provide employee benefits under Section 2.4
through the termination date. Except as otherwise provided under law or the
terms of the Annual Bonus Plan, the Long-Term Incentive Plan, or any other
employee benefit plan in which Executive participates, Executive shall not be
entitled to receive any compensation or benefits from the Company after the
termination date.

For purposes of this Agreement, “Cause” means:

(i) Executive materially breaches Executive’s obligations under this Agreement,
the Code of Conduct or an established policy of the Company;

 

3



--------------------------------------------------------------------------------

(ii) Executive engages in conduct prohibited by law (other than minor
violations), commits an act of dishonesty, fraud, or serious or willful
misconduct in connection with his job duties, or engages in unethical or immoral
conduct that, in the reasonable judgment of the Committee, could injure the
integrity, character or reputation of Company;

(iii) Executive fails or refuses to perform, or habitually neglects, Executive’s
duties and responsibilities hereunder (other than on account of Disability (as
defined below), and continues such failure, refusal or neglect after having been
given written notice by the Company that specifies what duties Executive failed
to perform and an opportunity to cure of 30 days;

(iv) Use or disclosure by Executive of confidential information or trade secrets
other than in the furtherance of the Company’s (or its subsidiaries’) business
interests, or other violation of a fiduciary duty to the Company (including,
without limitation, entering into any transaction or contractual relationship
causing diversion of business opportunity from the Company (other than with the
prior written consent of the Board)); or

(v) Executive fails to reasonably cooperate with any audit or investigation
involving the Company or its business practices after having been given written
notice by the Company that specifies Executive’s failure to cooperate and an
opportunity to cure of 10 days.

3.3 Termination By Company Without Cause or Termination by Executive for Good
Reason. The Company may terminate Executive’s employment without Cause during
the Employment Period by giving written notice to Executive designating an
immediate or future termination date.

The Executive may resign from employment during the Employment Period due to:

(i) a failure to provide the compensation and benefits required by this
Agreement, including a reduction in Executive’s Base Salary below the Base
Salary in effect during the immediately preceding year, unless such reduction is
commensurate with and part of a general salary reduction program applicable to
all senior executives of the Company.

(ii) a failure to appoint or elect Executive as Chief Executive Officer of the
Company, Chairman of the Board or a member of the Board during the Employment
Period;

(iii) any material diminution of Executive’s authority, duties or
responsibilities; or

(iv) the Company requiring Executive to be based at any office or location other
than the office occupied by Executive in Oakbrook Terrace, Illinois as of the
Effective Date or a reasonably comparable office located within a 40-mile radius
of such current office;

 

4



--------------------------------------------------------------------------------

(each of which shall constitute a “Company Breach” or “Good Reason”) and such
resignation shall be treated as a termination by the Executive for Good Reason;
provided that, (a) Executive’s voluntary resignation occurs within 90 days
following the initial occurrence of a Company Breach, (b) Executive provided
written notice describing such Company Breach in reasonable detail to the
Committee within 30 days of the initial occurrence of such Company Breach, and
(c) the Company failed to cure such Company Breach within 30 days of receipt of
such written notice from Executive; and provided, further, that in the case of
subsections (ii) and (iii), an act or omission shall not constitute a Company
Breach if Executive has incurred a Disability (as defined below).

For the avoidance of doubt, the expiration of the Employment Period shall not be
a termination without Cause or a termination for Good Reason and shall not
entitle Executive to Severance Pay.

In the event of a termination by the Company without Cause or a termination by
Executive for Good Reason, the Company shall pay Executive his Base Salary and
provide employee benefits under Section 2.4 through the termination date. In
addition, subject to the requirements set forth in Section 3.7, Section 3.8, and
Section 3.9, the Company will provide the following compensation and benefits to
Executive:

(A) An amount equal to 24 months of the Executive’s then current Base Salary,
less applicable withholdings. This amount will be paid in equal installments on
each regularly scheduled payroll pay date during the 24-month period that begins
on the first day immediately after the Release Effective Date (as defined in
Section 3.7);

(B) Amounts, if any, payable under the Annual Bonus Plan shall be paid in
accordance with the terms and conditions of the Annual Bonus Plan and the
applicable awards.

(C) Awards, if any, under the Long-Term Incentive Plan shall be paid in
accordance with the terms and conditions of the Long-Term Incentive Plan and the
applicable awards.

Except as otherwise provided under law, or the terms of the Annual Bonus Plan,
the Long-Term Incentive Plan, or any other employee benefit plan in which
Executive participates, Executive shall not be entitled to receive any
additional compensation or benefits from the Company after the termination date.

3.4 Death. The Employment Period shall terminate automatically upon Executive’s
death. In the event of Executive’s death during the Employment Period, the
Company shall pay Executive’s Base Salary and provide employee benefits under
Section 2.4 through the termination date. Except as otherwise provided under law
or the terms of the Annual Bonus Plan, the Long-Term Incentive Plan, or any
other employee benefit plan in which Executive participates, no other
compensation or benefits from the Company shall be payable after the termination
date.

 

5



--------------------------------------------------------------------------------

3.5 Disability. “Disability” means Executive being unable to perform his duties
to the Company as Chairman and Chief Executive Officer as provided in this
Agreement for a period of at least 180 continuous days as a result of a mental
or physical condition. The Company may terminate Executive’s employment for
Disability during the Employment Period by giving written notice to Executive
designating a termination date that is at least 30 days after the date of the
notice of termination, provided that Executive does not return to work on a
substantially full-time basis within 30 days after notice of termination on
account of Disability is provided to Executive. A return to work of less than 30
continuous days on a substantially full-time basis shall not interrupt a
continuous period of Disability. In the event of termination of the Employment
Period on account of Executive’s Disability, the Company shall pay Executive’s
Base Salary and provide employee benefits under Section 2.4 through the
termination date. Except as otherwise provided under law or the terms of the
Annual Bonus Plan, the Long-Term Incentive Plan, or any other employee benefit
plan in which Executive participates, no other compensation or benefits from the
Company shall be payable after the termination date.

3.6 Change in Control. “Change in Control” has the meaning assigned to such term
in the Equity Incentive Plan as in effect from time to time. Notwithstanding
anything in this Agreement to contrary, a Change in Control will have occurred
only if such change in ownership constitutes a change in control under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations and other guidance in effect thereunder (“Section 409A”).

If contemporaneous with or within 18 months after a Change in Control that
occurred during the Employment Period, (a) the Company terminates the
Executive’s employment without Cause, or (b) Executive terminates his employment
for Good Reason, Executive will be eligible to receive:

(a) the payments described in Section 3.3; and

(b) an additional amount equal to two times the amount payable to him under the
Annual Bonus Plan in connection with a Change in Control

(together, the “Change in Control Payment”), subject to the requirements set
forth in Section 3.7, Section 3.8, and Section 3.9. The Change in Control
Payment will be made in a lump sum cash payment as soon as practicable, but in
no event more than 10 days after Executive’s termination of employment (on or
after the date of the Change in Control). Except as otherwise provided under law
or the terms of any other employee benefit plan in which Executive participates,
Executive shall not be entitled to receive any additional compensation or
benefits from the Company after the termination date.

 

6



--------------------------------------------------------------------------------

3.7 Execution of Separation Agreement. As a condition to receiving the payments
set forth in Section 3.3 or Section 3.6 (such payments are sometimes referred to
herein as the “Severance Pay”), Executive must execute and return to the
Company, and not revoke any part of, a general release and waiver of claims
against the Company and its officers, directors, stockholders, employees and
affiliates with respect to Executive’s employment (including, without
limitation, a release of claims under the Age Discrimination in Employment Act
(the “ADEA Release”)), and other customary terms, in a form and substance
reasonably acceptable to the Company (the “Release”) . Executive must deliver
the executed Release within the minimum time period required by law or, if none,
within 14 days after Executive receives the Release from the Company. The
Release will become effective on the date the revocation period of the ADEA
Release expires without Executive revoking the ADEA Release (the “Release
Effective Date”). Any obligation of the Company to provide the Severance Pay
shall cease: (i) if Executive materially breached or breaches his contractual
obligations to the Company, including those set forth in Article IV or Article V
herein, or in the Release or (ii) if, after Executive’s termination, the Company
discovers facts and circumstances that would have justified a termination for
Cause during the Employment Period.

3.8 Timing of Payments; Section 409A.

(a) Notwithstanding any other provision of this Agreement, in the event of a
payment to be made, or a benefit to be provided, pursuant to this Agreement
based upon Executive’s “separation from service” (as defined below) for a reason
other than death at a time when the Executive is a Specified Employee (as
defined below) and such payment or provision of such benefit is not exempt or
otherwise permitted under Section 409A without the imposition of any
Section 409A Penalty (as defined below), such payment shall not be made, and
such benefit shall not be provided, before the earlier of the date which is six
months and one day after the Executive’s separation from service or 30 days
after the Executive’s death. All payments or benefits delayed pursuant to this
Section 3.8 shall be aggregated into one lump sum payment to be made as of the
Company’s first business day following the first day of the seventh month after
Executive’s separation from service (or if earlier, as of 30 days after
Executive’s death).

(b) For purposes of this Agreement:

(i) “Separation from service” has the meaning provided under Code Section 409A
and Treas. Reg. 1.409A-1(h);

(ii) “Specified Employee” has the meaning given that term in Code Section 409A
and Treas. Reg. 1.409A-1(c)(i) as determined in accordance with the Company’s
policy for determining Specified Employees;

(iii) “Section 409A Penalty” means any increase in tax or any other penalty
pursuant to Section 409A; and

(iv) All payments of “deferred compensation,” as defined in Code Section 409A,
due to the Executive’s “termination of employment” shall be payable upon the
Executive’s separation from service.

 

7



--------------------------------------------------------------------------------

(c) This Agreement is intended not to result in the imposition of any
Section 409A Penalty and shall be administered, interpreted and construed in a
manner consistent with such intent.

(d) Executive and the Company agree to cooperate to amend this Agreement from
time to time as appropriate to avoid the imposition of any Section 409A Penalty.

(e) In no event shall the Company be required to provide a tax gross-up payment
to Executive with respect to any Section 409A Penalty.

(f) Notwithstanding any provision of this Agreement to the contrary, this
Agreement is intended to be exempt from or, in the alternative, comply with
Section 409A and the interpretive guidance in effect thereunder, including the
exceptions for short-term deferrals, separation pay arrangements,
reimbursements, and in-kind distributions. The Agreement shall be construed and
interpreted in accordance with such intent.

3.9 Excess Parachute Payments; No Excise Tax Gross-Up. Notwithstanding any
provision of this Agreement to the contrary, if it is determined by the
Company’s independent auditors that any amount or benefit to be paid or provided
under this Agreement or otherwise, whether or not in connection with a Change in
Control, would be an “Excess Parachute Payment” within the meaning of Code
Section 280G but for the application of this sentence, then the payments and
benefits to be paid or provided under this Agreement will be reduced to the
minimum extent necessary (but in no event to less than zero) so that no portion
of any such payment or benefit, as so reduced, constitutes an Excess Parachute
Payment; provided, however, that the foregoing reduction will be made only if
and to the extent that such reduction would result in an increase in the
aggregate payment and benefits to be provided, determined on an after-tax basis
(taking into account the excise tax imposed pursuant to Code Section 4999, any
tax imposed by any comparable provision of state law, and any applicable
federal, state and local income and employment taxes).

The fact that the Executive’s right to payments or benefits may be reduced by
reason of the limitations contained in this Section 3.9 will not of itself limit
or otherwise affect any other rights of the Executive other than pursuant to
this Agreement. In the event that any payment or benefit intended to be provided
under this Agreement or otherwise is required to be reduced pursuant to this
Section 3.9, the Company will effect such reduction by reducing the lump sum
cash payment related to Base Salary (a “Reduction”). In the event that, after
such Reduction any payment or benefit intended to be provided under this
Agreement or otherwise is still required to be reduced pursuant to this
Section 3.9, the Company will effect such reduction by reducing other
consideration due to Executive.

3.10 Removal from any Boards and Positions. If Executive’s employment is
terminated for any reason under this Agreement, this Agreement will constitute
his automatic resignation from (i) if a member, the Board as well as the board
of directors of any subsidiary of the Company or any other board to which he has
been appointed or nominated by or on behalf of the Company, (ii) any position
with the Company or any subsidiary of the Company, including, but not limited
to, as an officer of the Company or any of its subsidiaries, and (iii) any
fiduciary positions with respect to the Company’s benefit plans.

 

8



--------------------------------------------------------------------------------

ARTICLE IV

EXCLUSIVITY OF SERVICES AND RESTRICTIVE COVENANTS

4.1 Confidential Information. Executive acknowledges and agrees that the
Confidential Information (as defined below) of the Company and its subsidiaries
and any other entity related to the Company (each, a “VASCO Entity”) that he
obtained during the course of his employment by the Company is the property of
the Company or such other VASCO Entity. The Executive will never, directly or
indirectly, disclose, publish or use any Confidential Information of which the
Executive has become aware, whether or not such information was developed by
him. All duties and obligations set forth in this Agreement regarding
Confidential Information shall be in addition to those which exist under the
Illinois Trade Secrets Act and at common law.

As used in this Agreement, “Confidential Information” means information that is
not generally known to the public and that was or is used, developed or obtained
by the Company or any other VASCO Entity, in connection with its businesses,
including but not limited to:

(i) products or services, unannounced products or services, product or service
development information (or other proprietary product or service information);

(ii) fees, costs, bids and pricing structures and quotations or proposals given
to agents, distributors, vendors, contractors, licensors, licensees, customers,
or prospective agents, distributors, vendors, contractors, licensors, licensees
or customers, or received from any such person or entity;

(iii) accounting or financial records;

(iv) strategic business plans;

(v) information system applications or strategies;

(vi) customer and vendor lists and employee lists and directories;

(vii) marketing plans, bidding strategies and processes, and negotiation
strategies, whether past, current, or future;

(viii) accounting and business methods;

(ix) legal advice and/or attorney work product;

(x) trade secrets and other proprietary information;

(xi) information, analysis or strategies regarding acquisitions, mergers, other
business combinations, divestitures, recapitalizations, or new ventures; and

 

9



--------------------------------------------------------------------------------

(xii) nonpublic information that was acquired by Executive concerning the
requirements and specifications of the Company’s or any other VASCO Entity’s
agents, distributors, vendors, contractors, licensors, licensees, customers, or
potential customers.

Notwithstanding anything to the contrary, Confidential Information does not
include any information that: (a) is publicly disclosed by law or pursuant to,
and to the extent required by, an order of a court of competent jurisdiction or
governmental agency; (b) becomes publicly available through no fault of
Executive; or (c) has been published in a form generally available to the public
before Executive proposes to disclose, publish, or use such information.

4.2 Noncompetition. During the Employment Period and for the 24-month period
following the termination of the Employment Period for any reason (the
“Restricted Period”), the Executive will not, on behalf of himself or any other
entity, have an ownership interest in or become employed or engaged by, or
otherwise participate in or render services to, any business or enterprise
(including, without limitation, any division, group or franchise of a larger
organization) within the Geographical Area (as defined below) that engages in
any data security business or any other business engaged in by the Company;
provided, however, that the this restriction shall not prohibit the Executive
from passive beneficial ownership of less than two percent of any class of
securities of a publicly-held corporation whose stock is traded on a U.S.
national securities exchange or traded in the over-the-counter market. For the
purpose of this provision, “Geographical Area” means North America, Central
America, South America, the Caribbean, Europe, the Middle East, Africa, India,
the Australian continent and Asia.

4.3 Non-Solicitation. During the Restricted Period, Executive shall not (other
than in furtherance of Executive’s legitimate job duties on behalf of Company),
directly or indirectly, on Executive’s own behalf or for any other person or
entity: (i) solicit for employment, hire or engage, or attempt to solicit for
employment, hire or engage, any person who is or was employed by the Company
within the six month period prior to the date of solicitation, hire or
engagement, or (ii) otherwise interfere with the relationship between any such
person and the Company.

4.4 Non-Interference with Business Relationships. During the Restricted Period,
Executive shall not (other than in furtherance of Executive’s legitimate job
duties on behalf of the Company), directly or indirectly, on Executive’s own
behalf or for any other person or entity: (i) induce or attempt to induce any
customer, distributor, agent, licensor, licensee, contractor, vendor or other
business relation that was doing business with any VASCO Entity during the
one-year period prior to the inducement or attempted inducement to reduce or
cease doing business with the Company or any VASCO Entity, or otherwise
interfere with the relationship between such person (or entity) and any VASCO
Entity; (ii) induce or attempt to induce any prospective customer, distributor,
agent, licensor, licensee, contractor, vendor or other prospective business
relation located in the Geographical Area with which any VASCO Entity has had
communications during the six-month period prior to the inducement or attempted
inducement regarding doing business with the Company or any other VASCO Entity
to not do business or to do reduced business with the Company or any other VASCO
Entity, or otherwise interfere with the relationship between such person (or
entity) and any VASCO Entity.

 

10



--------------------------------------------------------------------------------

4.5 Equitable Modification. If any court of competent jurisdiction shall deem
any provision in this Article IV too restrictive, the other provisions shall
stand, and the court shall modify the unduly restrictive provision to the point
of greatest restriction permissible by law.

4.6 Remedies. Executive acknowledges that the agreements and covenants contained
in this Article IV are essential to protect the Company and its business and are
a condition precedent to entering into this Agreement. Should Executive breach
any covenants in this Article IV, then among other remedies, the duration of the
covenant shall be extended by the period of any such breach. Executive agrees
that irreparable harm would result from Executive’s breach or threat to breach
any provision of this Article IV, and that monetary damages alone would not
provide adequate relief to the Company for the harm incurred. Executive agrees
that in addition to money damages, the Company shall be entitled to seek and
obtain temporary, preliminary and permanent injunctive relief restraining
Executive from committing or continuing any breach without being required to
post a bond. Without limiting the foregoing, upon a breach by Executive of any
provision of this Article IV, any outstanding Severance Pay shall cease and be
forfeited, and Executive shall immediately reimburse the Company for any
Severance Pay previously paid.

ARTICLE V

POST-TERMINATION OBLIGATIONS

5.1 Return of Company Materials. No later than three business days following the
termination of Executive’s employment for any reason, Executive shall return to
the Company all company property that is then in Executive’s possession, custody
or control, including, without limitation, all keys, access cards, credit cards,
computer hardware and software, documents, records, policies, marketing
information, design information, specifications and plans, data base information
and lists, and any other property or information that Executive has or had
relating to the Company (whether those materials are in paper or computer-stored
form), and including but not limited to any documents containing, summarizing,
or describing any Confidential Information.

5.2 Executive Assistance. During Executive’s employment with the Company and for
a period of 12 months after the termination of such employment, Executive shall,
upon reasonable notice, furnish the Company with such information as may be in
Executive’s possession or control, and cooperate with the Company in any
reasonable manner that the Company may request, including without limitation
conferring with the Company with regard to any litigation, claim, or other
dispute in which the Company is or may become a party. The Company shall
reimburse Executive for all reasonable out-of-pocket expenses incurred by
Executive in fulfilling Executive’s obligations under this Section 5.2. The
Company will make any such reimbursement within 30 days of the date the
Executive provides the Company with documentary evidence of such expense
consistent with the policies of the Company. Notwithstanding anything to the
contrary, any such reimbursement shall be administered so as to comply with
Treasury Regulation Section 1.409A-3(i)(1)(iv).

 

11



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

6.1 Notices. Any notices, consents or other communications required or permitted
to be sent or given hereunder shall be in writing and shall be deemed properly
served if (a) delivered personally, in which case the date of such notice shall
be the date of delivery; (b) delivered prepaid to a nationally recognized
overnight courier service, in which case the date of delivery shall be the next
business day; or (c) sent by facsimile transmission (with a copy sent by
first-class mail), in which case the date of delivery shall be the date of
transmission, or if after 5:00 P.M., the next business day. If not personally
delivered, notice shall be sent using the addresses set forth below:

If to Executive, to the address listed on the signature page or the last address
on file in the records of the Company.

If to the Company:

VASCO Data Security International, Inc.

1901 South Meyers Road

Suite 210

Oakbrook Terrace, IL 60181-5206

Attention:    Secretary

Telecopy:    (630) 932-8852

with a copy to:

Katten Muchin Rosenman LLP

525 West Monroe St.

Chicago, IL 60661

Telecopy:    (312) 577-8755

or such other address as may hereafter be specified by notice given by either
party to the other party. Executive shall promptly notify the Company of any
change in his address set forth on the signature page.

6.2 Withholding. The Company may withhold from any payment that it is required
to make under this Agreement amounts sufficient to satisfy applicable
withholding requirements under any federal, state or local law, as well as any
other amounts due and owing to the Company from Executive.

6.3 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns; provided that Executive may not assign
any of his rights or obligations under this Agreement without the Company’s
prior written consent.

 

12



--------------------------------------------------------------------------------

6.4 Nonalienation of Benefits. Benefits payable under this Agreement shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, prior to actually being received by
Executive, and any such attempt to dispose of any right to benefits payable
hereunder shall be void.

6.5 Amendment; Waiver. No failure or delay by the Company or the Executive in
enforcing or exercising any right or remedy hereunder will operate as a waiver
thereof. No modification, amendment or waiver of this Agreement or consent to
any departure by Executive from any of the terms or conditions thereof, will be
effective unless in writing and signed by the Chairman of the Committee. Any
such waiver or consent will be effective only in the specific instance and for
the purpose for which given.

6.6 Severability; Survivability. If any term or provision of this Agreement
shall be held to be invalid or unenforceable, the remaining terms and provisions
hereof shall not be affected thereby and shall be enforced to the fullest extent
permitted under law. Executive’s obligations in Articles IV and V shall survive
and continue in full force notwithstanding the termination of this Agreement or
Executive’s employment for any reason.

6.7 Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be considered an original instrument, but all
of which shall be considered one and the same agreement.

6.8 Governing Law; Consent to Jurisdiction; Waiver of Jury. This Agreement shall
be governed by and construed in accordance with the internal laws of the State
of Illinois, without regard to its conflict of law principles. For the purposes
of any suit, action, or other proceeding arising out of this Agreement or with
respect to Executive’s employment hereunder, the parties: (i) agree to submit to
the exclusive jurisdiction of the federal courts located in the Northern
District of Illinois or state courts located in DuPage County, Illinois;
(ii) waive any objection to personal jurisdiction or venue in such jurisdiction,
and agree not to plead or claim forum non conveniens; and (iii) waive their
respective rights to a jury trial of any claims and causes of action, and agree
to have any matter heard and decided solely by the court.

6.9 Construction. The language used in this Agreement will be deemed to be the
language chosen by Executive and the Company to express their mutual intent, and
no rule of strict construction will be applied against Executive or the Company.
The heading in this Agreement are for convenience of reference only and will not
limit or otherwise affect the meaning of the provision.

6.10 Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties hereto with regard to the subject matter contained
herein, and supersedes all prior agreements, understandings or letters of intent
with regard to the subject matter contained herein between the parties hereto.
This Agreement shall not be amended, modified or supplemented except by a
written instrument signed by each of the parties hereto.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Employment
Agreement.

 

    VASCO DATA SECURITY INTERNATIONAL, INC. Date: December 17, 2010     By:  
/s/ John N. Fox     Name:  

John N. Fox

    Title:  

Director and Chair of the Compensation

Committee of the Board of Directors

    T. KENDALL HUNT Date: December 17, 2010     /s/ T. Kendall Hunt     Address:
  c/o VASCO Data Security International, Inc.       1901 South Meyers Road      
Oakbrook Terrace, Illinois 60181     Phone:   (630) 932-8844     Fax:   (630)
932-8852

 

14